Name: Commission Regulation (EEC) No 3529/85 of 10 December 1985 on the supply of rice for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/ 16 Official Journal of the European Communities 14. 12. 85 COMMISSION REGULATION (EEC) No 3529/85 of 10 December 1985 on the supply of rice for non-governmental organizations (NGO) as food aid 3323/81 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid manage ­ ment and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1 025/84 (3), and in particular Article 25 thereof, Whereas by its Decision of 6 May 1985 on the supply of food aid to NGO's the Commission allocated to the latter organization 520 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure, in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 166, 25 . 6 . 1976, p. 1 . (3) OJ No L 107, 19 . 4 . 1984, p. 13 . (4) OJ No L 192, 26 . 7 . 1980 , p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27 . 14. 12. 85 Official Journal of the European Communities No L 336/ 17 ANNEX 1 . Programme : 1985 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 DB Oegstgeest, (telex 30223)) 3 . Place or country of destination : Kampuchea 4. Product to be mobilized : fully milled long grain rice (non-parboiled) 5 . Total quantity : 179 tonnes (520 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale risi , piazza Pio XI, 1 , I-Milano (telex 334032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  new jute sacks of 600 g, in containers of 20 feet 'FCL/LCL shipper's countload and stowage'  net weight of the bags : 50 kilograms  marking on the bags in letters at least 3 cm high : 'RICE / KAMPUCHEA / CIDSE / 54900 PHNOM PENH VIA SINGAPORE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF CIDSE / FOOD FOR WORK / HYDROLOGY DEPARTMENT / MINISTRY OF AGRICULTURE / PHNOM PENH' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 1 6 . The tender must to be accompanied by a statement from the port authoriries attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 January 1986 16 . Shipment period : 1 to 20 February 1986 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam .